Citation Nr: 1614452	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  12-23 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative changes status post right ankle fracture. 
 
2.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the left ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012, January 2013, September 2013, and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In September 2014, the Veteran, sitting at the RO, testified at a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By a February 2015 decision, the Board denied entitlement to an initial rating in excess of 10 percent for degenerative changes status post right ankle fracture and entitlement to an initial rating in excess of 10 percent for degenerative changes of the left ankle.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, the Court vacated the Board's February 2015 decision and remanded the matter to the Board for further development.

In the January 2016 memorandum decision, the Court concluded that the Board erred in relying on a September 2013 VA examination report because while the examination report noted that the Veteran suffered from painful flare-ups that caused additional functional loss, the report provided no information as to either what the additional loss of range of motion was, or why such additional "information could not be feasibly provided."  Mitchell v. Shinseki, 25 Vet. App. at 44 (2011).  Accordingly, another examination is necessary that adequately provides detail regarding the additional limitations of motion and function experienced by the Veteran during flare-ups of his bilateral ankle disabilities, or that adequately explains why such information cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, the Court found that the Board erred when it provided an inadequate statement of reasons or bases for its finding that the Veteran does not have ankylosis of his left ankle.  The Board determined that the notation on the December 2011 examination showing that the Veteran suffered from ankylosis was clearly an error.  However, the Court found that the Board did not adequately explain how this finding could have been reconciled with the evidence of record.  Specifically, the record shows that the September 2013 examiner also found that the Veteran had ankylosis of the left ankle, a finding that was later confirmed by the Regional Office in a call to the examiner in January 2014.  Thus, for clarification, on remand the examiner should definitively and clearly state whether the Veteran has ankylosis of his left ankle.

Lastly, an effort should be made to obtain any records pertaining to ongoing treatment the Veteran has received that are not already on file.  38 U.S.C.A.            § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:
1. Obtain all outstanding VA medical records and associate them with the virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. After completing the development requested above, schedule the Veteran for a VA examination by a physician to evaluate the current severity and all manifestations of his service-connected bilateral ankle disability.  All indicated tests and studies should be conducted.  The claims folder, including this remand, should be sent to the examiner for review prior to the examination.

a. The examiner should report the range of motion of the Veteran's left and right ankles in degrees. 

b. The examiner should report whether there is additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain. The examiner should construe the Veteran's complaints of weakness, stiffness, pain, limited function, and limited range of motion during physical activity as flare-ups. 

c. The examiner must express the additional functional limitation (either noted on examination or as credibly reported by the Veteran) in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain. The examiner should solicit information from the Veteran regarding limitation of motion during flare-ups.  Even if no flare-ups are presently reported, the examiner must estimate any loss of function as a result of flare-ups reported at the prior examinations.  The Board recognizes that this question requires an imprecise estimation, but the examiner is asked to please attempt to state an answer to the best of his or her ability.  If the information cannot be provided then a specific reason should be given for why this is so.

d. The examiner should report whether there is any ankylosis of the ankles.  The examiner must reconcile any findings of left ankle ankylosis with the December 2011 and January 2013 examination findings.

e. The examiner should also specify the nerves affected by the ankle disabilities, if any, and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner finds the Veteran's reports to not be credible, the examiner should provide reasons for this finding.
	(CONTINUED ON NEXT PAGE)
3. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




